Title: To Benjamin Franklin from Robert Beverly Chew, 13 June 1781
From: Chew, Robert Beverly
To: Franklin, Benjamin


Dr. sir
Nantes June 13th. 1781
Little did I Expect when I Left Paris to have troubled you again on so disagreeable a piece of Business as that of applying for more money, but there being no oppertunity for my Geting away from this place & not Obtaining any Relief from any private person That I am Compell’d to trouble you again for only as much as will pay my board since I have been here & untill Captn. Wells, Sails for Philadelphia which he tells Me will be in Six Weeks—my Landlord Says he must me [be] paid In a few days & how I am to do it without your assistance it is unknown to me. I have done Every thing in my power to obtain as much but all to no purpose, Owing to my being a Stranger & to the loss of my letters.— This I Hope will not hinder you as I Can assure you upon the word of an honest man that the money Shall be duly repaid on my arrival—or If you had rather, have it I will give you a bill & Leave it in the hands of Mr. Schweighauser & Dobree or Chas. Washington Esqr. of Fredericksburg Virga. who I have the honour to be in copartnership with.

I Can assure you Sir It is Exceedingly Disagreeable to me to Trouble you, but I will only leave you to Judge of my present Situation, to be at Such a distance from home & a total Stranger without a Shilling in my pockett & Every day Expect to be Dunn’d for my Expences which have Risen only for the Support of nature— This unhappy Situation I bear with the greatest patience knowing the fortune of war to be the occation of it.
I do much lament that I have not money to carry me to L’Orient where there is a Ship will Sail for Philadelphia in fifteen days. She is a fine Ship— Several the americans who had it in there power have Set out for L’Orient in order to go home in this Ship.— There Leaving me & my not having it in my power to follow them, adds much to my Distress, but am [in] hopes you will relieve me & then I Shall be able to follow them. & am Dr. Sir your most Obedient & very Hbe Servt.
Robert Bevy. Chew

P.S. my board Lodging &c is 65 Lvs. per month

 
Addressed: A Monsieur / Monsieur Franklin Ecuyer / Ministre Plénipotentiaire / Des Etats-Unis de L’Amerique / Près Sa Majesté Très Chrètienne / A Passy
